DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicants’ submission filed on April 19, 2021 has been entered.
Claims 1-23 are pending in the application. Claims 20-23 have been added.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-4, 12 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Walters (US PG Pub No. 2012/0325178), hereinafter “Walters”, in view of Putnam et al. (US Patent No. 5,564,837), hereinafter “Putnam”.
Regarding claim 1, Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Fig. 9 (931 & 941)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901), each of the crankshaft supports having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support having the associated thrust bearing (paragraph 83).
Walters fails to disclose two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports, and at least only one of the two exterior crankshaft supports does not have an associated thrust bearing and such that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating the teachings of Putnam in order to have an engine with less structure, this would result in weight and cost reductions.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, the modified invention of Walter discloses the internal combustion engine of claim 1, wherein there is a single crank pin (913) located between each of the pin arms (Fig. 9 (911 & 915)) and a thrust bearing (paragraph 83, lines 4-6) nearest to the pin arm (911 & 915).
Regarding claim 3, the modified invention of Walter discloses the internal combustion engine of claim 1, further including at least two journal arms (Fig. 9 (in the vicinity of 917)), each of the journal arms (Fig. 9 (in the vicinity of 917)) positioned between one of the crank journals (917) and one of the crank pins (913) adjacent to one of the crank journals (917).

Regarding claim 12, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Fig. 9 (931 & 941)) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that only one of the two exterior crankshaft supports does not have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank journals, and three pin arms, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 18, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein a distance is defined between each pin arm and a nearest thrust bearing in a longitudinal direction such that multiple distances are defined, and wherein the multiple distances are substantially equal (Fig. 9).
Regarding claim 19, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901) each of the crankshaft supports having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the 
The modified invention of Walters fails to disclose that the two exterior crankshaft supports have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports have an associated thrust bearing and that only one of the plurality of interior crankshaft supports does not have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 20, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901), each of the crankshaft supports having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports do not have an associated thrust bearing and such that each of the plurality of interior crankshaft supports has at least one associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 21, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) comprising: multiple crank journals (Fig. 9 (917)); at least two crank pins (Fig. 9 (913)) positioned between two of the multiple crank journals (917) neighboring one another; and at least one pin arm (Fig. 9 (911 & 915)), each of the at least one pin arm (Fig. 9 (911 & 915)) being positioned between two of the at least two crank pins (913) neighboring one another; multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); and multiple thrust bearings (paragraph 83, lines 4-6) distributed about the crankshaft (901), each of the crankshaft supports having the associated thrust bearing (paragraph 83, lines 4-6) supporting one of the multiple crank journals (917), each thrust bearing (paragraph 83, lines 4-6) positioned between the crankshaft (901) and the crankshaft support having the associated thrust bearing (paragraph 83).

Regarding claim 22, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Fig. 9 (931 & 941)) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that the two exterior crankshaft supports do not have an associated thrust bearing, and each of the plurality of interior crankshaft supports do have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank journals, and three pin arms, since it has been held that mere duplication of essential 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the two exterior crankshaft supports do not have an associated thrust bearing, and each of the plurality of interior crankshaft supports do have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 23, the modified invention of Walters discloses an internal combustion engine, comprising: a crankshaft (Fig. 9 (901)) having crank pins (Fig. 9 (913)), crank journals (Fig. 9 (917)), and pin arms (Fig. 9 (911 & 915)); multiple crankshaft supports (Fig. 9 (931 & 941)) configured to support the crankshaft (901) at the crank journals (917), the multiple crankshaft supports (Fig. 9 (931 & 941)) including two exterior crankshaft supports and a plurality of interior crankshaft supports located between the two exterior crankshaft supports (Putnam (Fig. 1)); a first set of thrust bearings located on opposing sides of a first crankshaft support (paragraph 83); and a second set of thrust bearings located on opposing sides of a second crankshaft support (paragraph 83).
The modified invention of Walters fails to disclose six crank pins, four crank journals, and three pin arms; that only one of the two exterior crankshaft supports does not have an associated thrust bearing, and that each of the plurality of interior crankshaft supports do have an associated thrust bearing.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating six crank pins, four crank 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that only one of the two exterior crankshaft supports does not have an associated thrust bearing, and that each of the plurality of interior crankshaft supports do have an associated thrust bearing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Claims 5-11 and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Walters, in view of Putnam as applied to claims 1 and 12 above, and further in view of Tidwell (US PG Pub No. 2007/0261659), hereinafter “Tidwell”.
Regarding claim 5, Walter discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)).

Tidwell discloses a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein a first journal (Tidwell (Fig. 3 (fist element 104 from left to right))), a second journal (Tidwell (Fig. 3 (second element 104 from left to right))), a third journal (Tidwell (Fig. 3 (third element 104 from left to right))) and the fourth journal (Tidwell (Fig. 3 (fourth element 104 from left to right))) are distributed sequentially along a longitudinal axis of a crankshaft (Tidwell (Fig. 3 (111))).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating a fourth crankshaft support and a fourth journal as taught by Tidwell, in order to have a crankshaft with the capacity to accommodate a larger number of pistons (paragraph 26, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 6, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports (Fig. 9 (931 & 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 7, the modified invention of Walters discloses the internal combustion engine of claim 20, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, the modified invention of Walters discloses the internal combustion engine of claim 21, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 9, the modified invention of Walters discloses the internal combustion engine of claim 21, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support, opposing sides of the third crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 10, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the third crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, the modified invention of Walters discloses the internal combustion engine of claim 1, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 13, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)) wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)).
The modified invention of Walters fails to disclose a fourth crankshaft support configured to support a fourth journal, wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft, wherein the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating a fourth crankshaft support and a fourth journal as taught by Tidwell, in order to have a crankshaft with the capacity to accommodate a larger number of pistons (paragraph 26, lines 4-6).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the fourth crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 14, the modified invention of Walters discloses the internal combustion engine of claim 12, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 15, the modified invention of Walters discloses the internal combustion engine of claim 22, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the second crankshaft support and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 16, the modified invention of Walters discloses the internal combustion engine of claim 23, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Walters by incorporating that the multiple thrust bearings are located only on opposing sides of the first crankshaft support, opposing sides of the second crankshaft support, and opposing sides of the third crankshaft support, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 17, the modified invention of Walters discloses the internal combustion engine of claim 23, wherein the multiple crankshaft supports (Fig. 9 (931 & 941)) includes a first crankshaft support (Fig. 9 (931)) configured to support a first journal (Fig. 9 (first element 917 from left to right)), a second crankshaft support (Fig. 9 (first element 941 from left to right)) configured to support a second journal (Fig. 9 (second element 917 from left to right)), a third crankshaft support (Fig. 9 (second element 941 from left to right)) configured to support a third journal (Fig. 9 (third element 917 from left to right)), and a fourth crankshaft support (Tidwell (Fig. 3 (in the vicinity of fourth element 107 from left to right))) configured to support a fourth journal (Tidwell (Fig. 3 (fourth element 104 form left to right))), wherein the first crankshaft support and the fourth crankshaft support are the two exterior crankshaft supports, wherein the second crankshaft support and the third crankshaft support are the plurality of interior crankshaft supports (Putnam (Fig. 1)), wherein the first journal, the second journal, the third journal and the fourth journal are distributed sequentially along a longitudinal axis of the crankshaft (Tidwell (Fig. 3 (111))).


Response to Arguments
Applicants’ remarks filed on April 19, 2021 have been fully considered and are believed to have been addressed in the above rejection.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR MORALES whose telephone number is (571)272-5923. The examiner can normally be reached Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747